An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Pappalardo on 3/4/2021.

The application has been amended as follows: 

	Please cancel claims 5, 6, 18, 19, 20, 28, 29, 39.

	In each of claims 7 to 10, please make the following amendments:
Replace “consisting essentially of” with “comprising”
After “chloride” replace the semicolon “;” with “and”.
Delete “; remainder water”.

	In claim 11, please make the following amendment:
Replace “consisting essentially of” with “comprising”
After “3-aminopropytriethoxysilane” replace the semicolon “;” with “and”.
Delete “; remainder water”.

	In each of clams 1, 7 to 11, 13 to 17, 24 please replace 
		“aminopropytriethoxysilane” with 
		“aminopropyltriethoxysilane”.

	This amendment cancels claims that are directed to embodiments outside the scope of claims 1 and 24.  It also brings the scope of certain claims to within the breadth of claims 1 and 24.  Furthermore it overcomes an obvious typographical error.

The following is an examiner’s statement of reasons for allowance: For reasons consistent with that given in applicants’ response dated 2/23/21, the instant claims are neither taught nor suggested by the prior art.  An updated review of the prior art did not reveal any new references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/4/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765